      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
CARNEGIE INSTITUTE OF WASHINGTON   :
et al.,                            :
                                   :
     Plaintiffs,                   :         20-cv-189 (JSR)
                                   :
          -v-                      :
                                   :
PURE GROWN DIAMONDS, INC. et al., :
                                   :
     Defendants.                   :
                                   :
-----------------------------------x

-----------------------------------x
CARNEGIE INSTITUTE OF WASHINGTON   :
et al.,                            :
                                   :
     Plaintiffs,                   :         20-cv-200 (JSR)
                                   :
          -v-                      :
                                   :         OPINION AND ORDER
FENIX DIAMONDS, LLC                :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    “Diamonds are a girl’s best friend,”1 even if they are grown

in a lab. At least this is the view of the plaintiffs in these

consolidated actions, who describe themselves as “pioneers in



1 From the song of the same title sung first by Carol Channing
and then by Marilyn Monroe in, respectively, the Broadway
musical Gentlemen Prefer Blondes (1949) and the Hollywood movie
of the same name (1953). Aficionados of James Bond movies would
want to add that boys are also often enamored of diamonds. See
Diamonds Are Forever (1971).

                                    1
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 2 of 29



the laboratory synthesis of high-clarity diamonds.” PGD Compl.

¶ 4.2 Plaintiff Carnegie Institute of Washington, a Washington,

DC corporation, is the assignee of the two patents-in-suit. Id.

¶ 2. Plaintiff M7D Corporation, a Delaware corporation, is the

licensee of both patents with rights to enforce them. Id. ¶ 6.

Plaintiffs sue co-defendants Pure Grown Diamonds, Inc. and IIa

Technologies PTE, Ltd. (collectively “PGD”), id. ¶¶ 92-141, as

well as defendant Fenix Diamonds LLC (“Fenix”), Fenix Compl. ¶¶

61-102,3 for direct, induced, and willful infringement. Before

the Court now are defendants’ motions to dismiss, as well as the

parties’ various disputes over claim construction.

                               BACKGROUND

     A diamond is a form of solid carbon with recognizable

characteristics resulting from the carbon atoms being arranged

in a particular crystalline structure. PGD Compl. ¶ 76. Diamonds

form naturally deep within the earth’s crust where carbon is

subject to extremely high temperatures and pressures. Id. But

what takes Mother Nature eons to produce can now be produced in

a laboratory in a matter of days, using various techniques.




2 Citations to the PGD complaint refer to the complaint in the
Pure Grown Diamonds et al. action, 20-cv-189 (JSR), ECF No. 1
(Jan. 9, 2020).
3 Citations to the Fenix complaint refer to the amended complaint
in the Fenix action, 20-cv-200 (JSR), ECF No. 16 (Mar. 5, 2020).

                                    2
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 3 of 29



These diamonds have the same “physical, chemical and optical

qualities” as natural diamonds. Id. ¶ 77.

     One such method for producing synthetic diamonds is called

chemical vapor deposition (CVD). Broadly speaking, the CVD

process begins with a tiny diamond “seed,” which is “grown” into

a full diamond by placing the seed in a “deposition chamber” and

filling that chamber with energized hydrocarbon gases. Id. ¶ 78.

CVD diamond production has existed for several decades, see ‘078

Patent, infra n.4, at 1:30-41, but the two patents-in-suit both

describe particular methods that claim to improve upon the prior

art for producing and purifying these diamonds.

     The first patent-in-suit, the “‘078 Patent,”4 relates to a

particular type of CVD production called microwave plasma CVD

(MPCVD). In brief, MPCVD production involves placing a diamond

seed into an enclosure, removing the ambient air from the

enclosure, releasing hydrocarbon gases into the enclosure, and

then turning those gases into plasma using microwaves, all while

creating particular temperatures and pressure conditions around

the diamond seed. See Pls.’ Opening Claim Construction Br. at 3,

No. 20-cv-189 (JSR), ECF No. 31 (Apr. 8, 2020).




4 Apparatus and Method for Diamond Production, U.S. Patent No. US
6,858,078 (filed Nov. 6, 2002) (issued Feb. 22, 2005).

                                    3
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 4 of 29



     MPCVD diamond production was also known in the prior art,

see ‘078 Patent at 1:42-51, but the ‘078 Patent describes a

method for improving upon earlier production techniques in order

to overcome a limitation inherent in those methods.

Specifically, the prior methods caused a trade-off between

diamond growth rate and quality, with attempts to produce high-

quality “single crystal” diamonds at rates higher than about one

micrometer per hour resulting in unwanted “twinned” diamonds or

“polycrystalline” diamonds. ‘078 Patent at 1:52-59. These

earlier methods also required that the gases in the chamber be

maintained at low pressures. Id. at 1:59-61. The ‘078 Patent, in

contrast, claims to improve upon the prior art by describing a

method for producing single crystal MPCVD diamond at a higher

growth rate. See Id. 1:64-67. As relevant to the instant

lawsuit, this result is achieved by creating temperature and

pressure conditions that fall within particular ranges and —

importantly — by controlling the temperature gradients across

the growth surface of the diamond seed such that they are less

than 20°C. Id. 3:7-13.

     The second patent-in-suit, the “‘189 Patent,”5 describes a

method for repairing visual and other defects, such as




5 Method of Making Enhanced CVD Diamond, U.S. Patent No. US
RE41,189 (filed Jan. 30, 2009) (issued Apr. 6, 2010).

                                    4
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 5 of 29



impurities and structural flaws, in lab-grown CVD diamonds. ‘189

Patent at 1:10-21, 43-49. For example, this method can be

applied to CVD diamonds that appear “very dark” or even opaque

after manufacture, in order to turn them clear so as to make

them suitable for jewelry. See Pls.’ Opening Claim Construction

Br. at 6.

    The claimed method involves encapsulating the diamond in an

outer body, typically of graphite, and “annealing” it, i.e.,

applying very high temperatures and pressures within specific

ranges. ‘189 Patent at 1:51-60; see Pls.’ Opening Claim

Construction Br. at 6-7. As with the ‘078 Patent, this invention

builds upon existing knowledge. Here, it was known in the prior

art that diamonds change their optical properties under high-

pressure, high-temperature (“HPHT”) conditions, but previous

attempts to anneal CVD diamonds had worsened the optical defects

in the diamonds or even converted them into graphite. ‘189

Patent at 2:29-40; see Pls.’ Opening Claim Construction Br. at

6-7. The annealing method described in the ‘189 Patent avoids

these earlier problems.

                          MOTIONS TO DISMISS

    Defendants move to dismiss plaintiffs’ infringement

lawsuits on two grounds. First, PGD argues that the asserted

claims are unpatentable under 35 U.S.C. § 101 because they are



                                    5
       Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 6 of 29



natural phenomena.6 Second, all defendants argue that plaintiffs’

allegations in the respective complaints do not plausibly allege

infringement.

    A. Patentability Under 35 U.S.C. § 101

      35 U.S.C. § 101 provides that “[w]hoever invents or

discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor . . . .” This statute,

however, implicitly excepts “[l]aws of nature, natural

phenomena, and abstract ideas,” which are not patentable. Mayo

Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70

(2012) (quoting Diamond v. Diehr, 450 U.S. 175, 185 (1981)).

      In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208,

217-18 (2014), the Supreme Court set forth a two-step framework

for determining whether this exception applies. At step one, the

reviewing court must determine whether the patent’s claims are

“directed to” a natural phenomenon. Id. at 217. If so, then the

court proceeds to step two, at which it searches the claim for

“an ‘inventive concept,’ — i.e., an element or combination of

elements that is ‘sufficient to ensure that the patent in

practice amounts to significantly more than a patent upon the


6 Fenix does not raise this argument, but were the Court to
declare the patents-in-suit ineligible on this ground, such a
holding would also require dismissal with prejudice of the
complaint against Fenix.
                                     6
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 7 of 29



[ineligible concept] itself.’” Id. at 217-18 (quoting Mayo, 566

U.S. at 72-73) (internal quotation marks omitted) (alteration in

original). If it does not contain such a concept, then the

subject of the claim is patent-ineligible as a natural

phenomenon or abstract idea. Further, when the pleadings are

sufficient to resolve the issue, district courts may consider

patent ineligibility under the doctrine of Mayo and Alice at the

motion-to-dismiss stage. See Genetic Techs. Ltd. v. Merial

L.L.C., 818 F.3d 1369, 1373 (Fed. Cir. 2016).

    In this case, the Alice inquiry for both patents-in-suit

ends at step one, as neither patent is “directed to” a natural

phenomenon. The ‘078 Patent teaches a method for growing

synthetic diamonds in a laboratory, under conditions different

from those that produce natural diamonds and at a time scale far

faster than that which occurs in the earth. Similarly, the ‘189

Patent describes a method for annealing diamonds in a manner

that does not occur in nature. While both methods necessarily

rely on principles of chemistry and physics, so, at some level,

do most inventions. See Mayo, 566 U.S. at 71. For that reason,

the Supreme Court has long recognized that “the application of

the law of nature to a new and useful end” is a valid basis for

a patent. Id. at 72 (quoting Funk Bros. Seed Co. v. Kalo

Inoculant Co., 333 U.S. 127, 130 (1948)).



                                    7
      Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 8 of 29



     Although it is sometimes challenging for courts to

distinguish between laws of nature and applications thereof, the

facts here clearly fall into the latter category. The analysis

in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569

U.S. 576 (2013) is illustrative. There, the Supreme Court held

that newly-isolated segments of naturally-occurring DNA are not

patentable, but that segments of synthetically-created DNA are.

The lab-grown diamonds at issue here are more like the synthetic

DNA; both are facsimiles of natural substances, created from the

same atomic building blocks but assembled through processes that

do not occur in nature. The patents-in-suit are therefore not

directed to a law of nature.

     PGD’s arguments are really not to the contrary. As to the

‘189 Patent, PGD argues that the tendency of diamond to change

its optical properties under HPHT conditions is not only a

natural phenomenon relating to the chemical properties of

carbon, but also one already known since the 1970s. PGD’s Mem.

of Law in Supp. of Mot. to Dismiss Pls.’ Compl., 20-cv-189

(JSR), ECF No. 29 (Mar. 30, 2020) at 5.7 Against this backdrop,

the only advance claimed by the ‘189 patent is the application

of this same method to CVD diamond, a claim which is tantamount



7 See also Annealing Type IB or Mixed Type IB-IA Natural Diamond
Crystal, U.S. Patent No. 4,124,690 (filed Dec. 2, 1977).

                                    8
       Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 9 of 29



to application of a natural law as synthetic and natural

diamonds have identical chemical properties. Id. at 10.

Similarly, as to the ‘078 Patent, PGD argues that the Patent

merely directs the application of a known natural law — the

tendency of single-crystal diamond to grow more efficiently

under uniform temperature conditions — to a method known in the

prior art. See id. at 14-15.

      These points, however, sound more in “obviousness” than

they do in eligibility, and such objections are not currently

before the Court. PGD cannot seriously argue that plaintiffs are

attempting to patent the diamond growth process that occurs in

the earth’s crust; the true nature of PGD’s argument is that

plaintiffs’ patents represent an insufficient advance over the

prior art. But such disputes are properly reserved for a later

stage of the litigation.8

    B. Plausibility of Pleadings

      Next, all defendants move to dismiss under Fed. R. Civ. P.

12(b)(6), arguing that plaintiffs’ complaints in the two



8 The instant case is accordingly distinguished from Am. Axle &
Mfg., Inc. v. Neapco Holdings LLC, 939 F.3d 1355 (Fed. Cir.
2019). There, the court held a patent ineligible under § 101
because the only claimed advance was the application of a
mathematical equation called Hooke’s law to a manufacturing
process known in the prior art. But this appeal occurred at the
summary judgment stage, when the court had the benefit of a
record outside the pleadings in determining that the patent
claimed nothing more than application of this law of nature.
                                     9
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 10 of 29



respective actions do not plausibly allege infringement. To

survive a motion to dismiss, a complaint must allege “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). If a

complaint “pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557) (internal quotation marks omitted).

    To make a claim for direct infringement, plaintiffs must

allege that defendants’ methods “meet[] every claim limitation

either literally or under the doctrine of equivalents.” Pfizer,

Inc. v. Teva Pharm., USA, Inc., 429 F.3d 1364, 1376 (Fed. Cir.

2005). Plaintiffs’ complaints in both actions do so. The

complaints plead, “upon information and belief,” that defendants

are manufacturing, importing, and/or selling high-quality “Type

IIa” diamonds produced through the MPCVD process. PGD Compl. ¶¶

81-86, 87-91; Fenix Compl. ¶¶ 51-60. From just this allegation,

plaintiffs infer that defendants’ diamonds must have been grown

and/or annealed using the processes patented in the ‘078 and

‘189 Patents. PGD Compl. ¶¶ 98-100, 125-26; Fenix Compl. ¶¶ 65-

67, 88-89. Although this factual basis is somewhat limited, the

Court finds it minimally sufficient to state a claim for direct

infringement. Based on the allegations that defendants’ diamonds

                                   10
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 11 of 29



could not be of the type and quality claimed unless produced

through infringing methods, see, e.g., PGD Compl. ¶¶ 88-90, 123;

Fenix Compl. ¶¶ 53-57, 87, it is at least plausible that

defendants are directly infringing the patents-in-suit.

    Defendants’ reliance on Artrip v. Ball Corp., 735 Fed.

App’x 708 (Fed Cir. 2018) does not persuade the Court otherwise.

There, the Federal Circuit affirmed the dismissal of a complaint

that alleged infringement with nothing more than “broad

functional language” and that did not specifically identify the

defendant’s purportedly infringing products. Id. at 714-15. But

the complaint’s failure there was far more egregious than

anything at issue here. Specifically, the plaintiff in that case

had already taken two opportunities to amend the complaint and

had already been provided with limited discovery. Despite all of

that, the complaint at issue was only twenty-three paragraphs in

length. See Third Amended Complaint, No. 1:14-cv-14 (JPJ) (PMS),

ECF No. 111 (W.D. Va. Sept. 14, 2017). Plaintiffs here, with

less information than the plaintiff in Artrip, have nonetheless

advanced more plausible and complete allegations.

    Plaintiffs have also satisfactorily alleged the scienter

element of induced and willful infringement. “[I]nduced

infringement under [35 U.S.C.] § 271(b) requires knowledge that

the induced acts constitute patent infringement.” Global-Tech

Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011).

                                   11
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 12 of 29



Similarly, a claim for willful infringement requires a violation

that is “willful, wanton, malicious, bad-faith, deliberate, [or]

consciously wrongful.” See Halo Elecs., Inc. v. Pulse Elecs.,

Inc., 136 S. Ct. 1923, 1932 (2016). Here, plaintiffs rely on the

general notoriety of their patents in the relevant field, as

well as, in the case of PGD, the fact that its Chief Technical

Officer was himself the named inventor on at least seven diamond

patents. See PGD Compl. ¶¶ 111, 135; Fenix Compl. ¶¶ 75-76, 96.

Although something of a close call, the Court finds this

sufficient at this stage to raise a plausible inference that

defendants knew of the patents-in-suit. The motions to dismiss

for failure to state a claim are accordingly denied.

                         CLAIM CONSTRUCTIONS

    Because plaintiffs’ complaints survive defendants’ motions

to dismiss, the Court must next consider the parties’ motions

for construction of several terms in the relevant claims of the

‘078 and ‘189 Patents pursuant to Markman v. Westview

Instruments, Inc., 517 U.S. 370 (1996). Specifically, after the

parties had extensively briefed their respective positions, the

Court conducted a lengthy “Markman” hearing on April 24, 2020.

See Transcript, Apr. 24, 2020 (forthcoming on ECF).

    Specifically, the claim construction issues below relate to

two independent claims of the ‘078 Patent. Claim 1 recites:



                                   12
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 13 of 29



     A method for diamond production, comprising: controlling
     temperature of a growth surface of the diamond such that
     all temperature gradients across the growth surface are
     less than 20°C.; and growing single-crystal diamond by
     microwave plasma chemical vapor deposition on the growth
     surface at a growth temperature in a deposition chamber
     having an atmosphere with a pressure of at least 130 torr.

‘078 Patent at 14:64-15:4. Claim 12 recites:

     A method for diamond production, comprising: controlling
     temperature of a growth surface of the diamond such that
     all temperature gradients across the growth surface are
     less than 20°C.; and growing single-crystal diamond by
     microwave plasma chemical vapor deposition on the growth
     surface at a temperature of 900–1400°C.

Id. at 15:31-37.

    There are further claim construction questions relating to

Claim 1 of the ‘189 Patent, which recites:

    A method to improve the optical clarity of CVD diamond
    where the CVD diamond is single crystal CVD diamond, by
    raising the CVD diamond to a set temperature of at least
    1500°C. and a pressure of at least 4.0 GPA outside of the
    diamond stable phase.

‘189 Patent at 4:10-14.

    In construing these claims, the Court must give their terms

the meaning understood by a person of ordinary skill in the art

at the time of invention. Phillips v. AWH Corp., 415 F.3d 1303,

1313 (Fed. Cir. 2005) (en banc). “Properly viewed, the ‘ordinary

meaning’ of a claim term is its meaning to the ordinary artisan

after reading the entire patent.” Id. at 1321.

  A. Claim Constructions for the ‘078 Patent




                                   13
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 14 of 29



    1. “controlling temperature of a growth surface of the
       diamond such that all temperature gradients across the
       growth surface are less than 20°C.” (Claims 1 and 12)

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
no construction         plain and ordinary   [same as PGD’s]
needed (plain and       meaning, that is,
ordinary meaning)       “using temperatures
                        measured at the
                        middle and an edge
                        of a growth surface
                        of the diamond to
                        maintain all
                        temperature
                        gradients across the
                        growth surface at
                        less than 20°C.”

    The term at issue relates to a key advance claimed in the

‘078 Patent — a method for controlling not just the temperature

of particular spots on the growth surface of a CVD diamond, but

all temperature gradients across the growth surface, i.e., the

differences in temperature between any one spot on the growth

surface and any other. See ‘078 Patent at 7:10-11. All three

parties purport to give this term its “ordinary” meaning, and

plaintiffs argue that no construction is needed at all. But the

defendants in both actions advance a (common) construction that

limits the term in three ways: (1) to refer to one particular

set of temperature gradients (“temperatures measured at the

middle and an edge of a growth surface of the diamond”); (2) to

require that those particular gradients be “us[ed] . . . to

maintain all temperature gradients” at less than 20°C.; and (3)


                                   14
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 15 of 29



to clarify that those temperature gradients must be

“maintain[ed]” below the 20° level.

    As to the first issue, defendants’ proposed limitation to

the particular set of temperature gradients between the middle

and the edge of the growth surface is expressly contradicted by

the language of the Patent. See Merck & Co., Inc. v. Teva Pharm.

USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) (“A fundamental

rule of claim construction is that terms in a patent document

are construed with the meaning with which they are presented in

the patent document.”).

    Claims 1 and 12 refer to “all temperature gradients across

the growth surface,” not merely those measured between the

middle and the edge. Concededly, the Patent teaches that large

temperature variations “typically . . . occur between the edges

and the middle of the growth surface of the diamond.” ‘078

Patent at 7:10-13; see also id. at 7:13-15, 19-23, 41-46. This

would suggest that, in most cases, if the middle-edge gradient

is less than 20°C., then all of the gradients will be. But the

language of this explanation is not nearly so categorical as

defendants portray it to be. The Patent does not preclude the

possibility that the temperature gradient between two points on

the edge of the growth surface could, in rare cases, exceed that

between the middle and the edge. In that case, the claimed

method still teaches that the larger gradient must be below

                                   15
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 16 of 29



20°C. The Court accordingly rejects defendants’ limitation to

“temperatures measured at the middle and an edge of a growth

surface of the diamond.”

    The Court also agrees with plaintiffs that the “using”

limitation must be rejected. Defendants’ construction suggests

that the middle-edge gradients are the only inputs used in the

method to maintain appropriate temperatures around the diamond

seed. Defendants point to certain of the Patent’s descriptions

of the method, which suggest that it “uses” these temperature

measurements to control the gradient. E.g. ‘078 Patent at 2:45-

52 (“In accordance with another embodiment of the present

invention, a method for producing diamond includes . . .

controlling temperature of the growth surface based upon the

temperature measurements . . . .”); id. at 6:65-7:2. But other

language in the Patent appears to define “controlling” more

broadly, mentioning that other inputs are also “used” to control

the gradients. Id. at 6:55-65 (“The ability to control all of

the temperature gradients across the growth surface of the

diamond is influenced by several factors, including the heat

sinking capability of the stage, the positioning of the top

surface of the diamond in the plasma, the uniformity of the




                                   16
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 17 of 29



plasma that the growth surface of the diamond is subjected to, .

. . [etc.]”).9

     The final issue that defendants raise with respect to this

term is that the proper construction must include a temporal

limitation, i.e., that the that the temperature gradients on the

growth surface must be “maintained” at less than 20°C. during

the growth process, rather than achieved for a mere instant. The

Court agrees. The Patent’s description of the method repeatedly

suggests that the gradients must be maintained below this

threshold for substantially the entire growth process in order

to achieve the desired single-crystal diamond growth. Not only

does the Patent explain that the growth process is suspended if

the gradients cannot be sufficiently controlled, id. at 11:20-

24, but the Patent itself even uses the word “maintain” in this

context, id. at 11:15-16 (“The main process controller controls

the temperature by maintaining thermal gradients of less than

20°C. across the growth surface.”) (emphasis supplied).10 Because



9 The heart of defendants’ objection here is that plaintiffs’
construction would allow “the asserted claims [to] be infringed
without the alleged infringer even trying to achieve temperature
gradients less than 20°C.” But the word “control” in Claims 1
and 12 is plainly qualified by the other factors quoted above.
10So, too, do plaintiffs’ complaints in both actions. PGD Compl.
¶ 68 (“The ‘078 Patent teaches a method for producing MPCVD
diamonds using a faster growth rate, moderate pressures within
the deposition chamber, and with a particular temperature
gradient to be maintained during diamond growth.”) (emphasis
supplied); Fenix Compl. ¶ 37 (same quote).
                                   17
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 18 of 29



the Court’s construction must “stay[] true to the claim language

and . . . align[] with the patent’s description of the

invention,” Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d

1359, 1366 (Fed. Cir. 2016) (citation omitted), the Court agrees

that a temporal limitation must be added to the construction of

this term.

    For these reasons, the Court adopts the following

construction for the term at issue: “controlling temperature of

a growth surface of the diamond such that all temperature

gradients across the growth surface are maintained at less than

20°C.”

    2. “the growth surface” (Claims 1 and 12)

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
plain and ordinary      plain and ordinary        plain and ordinary
meaning, that is,       meaning, no               meaning, that is,
“the diamond seed       construction              “the surface upon
surface or diamond      necessary                 which diamond growth
surface that is                                   is occurring”
closest to the
plasma, upon which
single-crystal
growth primarily
occurs as the
diamond grows”

    The parties next seek construction of “the growth surface.”

The difference between their positions is minor; all parties

appear to agree that a skilled artisan would read this term to

refer to the surface on which diamond growth is occurring at a

given moment in the MPCVD process. At the outset, that is, the

                                   18
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 19 of 29



growth surface is the exterior surface of the diamond seed, but

the growth surface then shifts outward as the hydrocarbon gases

accrue onto the seed to form new diamond. See ‘078 Patent at

4:64-67.

    As to the defendants’ competing proposals, although the

Court may accord simple words their ordinary meaning, Chef Am.,

Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1373 (Fed. Cir. 2004),

Fenix’s proposal more accurately captures the fact that the area

constituting the growth surface changes over time.

    Plaintiffs’ proposed construction, on the other hand, would

wrongly restrict the term to include only surface area where

single-crystal diamond is growing. The Patent notes that, even

where its method of growing single-crystal diamond is followed,

small amounts of polycrystalline diamond will nonetheless grow

in localized places on the diamond. See ‘078 Patent at 13:66-

14:1. For two reasons, such areas should still be included

within the definition of “growth surface.” First, where the term

is used in the Patent, the surrounding context generally does

not require such a distinction. E.g., id. at 2:12-65; 4:56-67;

7:5-23. Since the Patent uses the term to refer to the entire

surface where hydrocarbon gases are accruing into new diamond,

the claim construction must impart the same meaning. See Merck &

Co., 347 F.3d at 1371. Second, the Patent notes that the MPCVD

method, if applied with different parameters, can also used to

                                   19
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 20 of 29



produce synthetic polycrystalline diamonds. ‘078 Patent at

13:25-26. An artisan knowledgeable in this field would therefore

also recognize the term “growth surface” to have the same

meaning described above in a process intended to produce

polycrystalline diamond. The construction of the term “growth

surface” must therefore not exclude polycrystalline growth.

    The Court accordingly adopts Fenix’s proposed construction

of this term.

    3. “growing single-crystal diamond . . . on the growth
       surface at a growth temperature in a deposition chamber
       having an atmosphere with a pressure of at least 130
       torr” (Claim 1)

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
plain and ordinary      plain and ordinary   [same as PGD’s]
meaning, no             meaning, that is,
construction needed     “growing single-
                        crystal diamond ...
                        on the growth
                        surface, which is
                        maintained at a
                        growth temperature
                        and located in a
                        deposition chamber
                        with an atmosphere
                        maintained at a
                        pressure of at least
                        130 torr”

       “growing single-crystal diamond . . . on the growth
       surface at a temperature of 900-1400° C” (Claim 12)

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
plain and ordinary      plain and ordinary        [same as PGD’s]
meaning, no             meaning, that is,
construction needed     “growing single-
                        crystal diamond ...

                                   20
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 21 of 29



                        on the growth
                        surface, which is
                        maintained at a
                        temperature of 900–
                        1400° C”

    Turning next to two similar phrases that appear in Claim 1

and Claim 12 respectively, plaintiffs argue that no construction

of these terms is necessary, while defendants jointly seek a

construction that limits the terms in two ways. The first

proposed limiting construction clarifies that the stated

temperature conditions refer to the temperature of the growth

surface, rather than the temperature of the deposition chamber

as a whole. The second proposed limitation is to clarify that

the temperature and pressure conditions referenced in Claims 1

and 12 must be “maintained” throughout the growth process.

    The Court largely agrees with defendants as to both issues.

With respect to the first, the specification of the ‘078 Patent

refers repeatedly to the temperature on the growth surface,

rather than the temperature inside the deposition chamber as a

whole. E.g. ‘078 Patent at Abstract (“[A] . . . device

positioned to measure temperature of the diamond across the

growth surface . . .”); id. at 6:48-50 (“The main process

controller . . . controls the temperatures of the growth surface

. . . .”); id. at 11:1-3 (“[T]he temperature of the growth

surface of the diamond, either the diamond seed or grown

diamond, is measured.”). It is obvious from this context that

                                   21
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 22 of 29



the relevant temperature for purposes of the patented method is

the temperature of the growth surface. Reading the “claim

language ‘in view of the specification, of which [the claims]

are a part,’” Guardian Media Techs., Inc. v. Amazon.com, Inc.,

No. 13-cv-8369 (PSG) (PLAx), 2015 WL 12656953, at *4 (C.D. Cal.

Apr. 1, 2015) (quoting Phillips, 415 F.3d at 1315) (alteration

in original), the Court adopts the defendants’ construction with

respect to this issue.

    As to the second issue — whether the stated temperature and

pressure conditions must be “maintained” throughout the growth

process — this issue involves many of the same disputes as

discussed above in the context of the temperature gradient term.

For similar reasons, the Court agrees with defendants that

plaintiffs’ construction wrongly suggests that a method that

imposes the specified temperatures and pressures even

momentarily would infringe the ‘078 Patent. Such a construction

would be improper because the ‘078 Patent expressly

distinguishes the claimed method from prior art CVD processes

that utilize lower temperatures and pressures to synthesize

diamond at a lower growth rate. See ‘078 Patent at 1:42-61. When

the “description of the invention describes a feature . . . and

criticizes other products . . . that lack that same feature,

this operates as a clear disavowal of these other products.”

Astrazeneca AB v. Mut. Pharm. Co., 384 F.3d 1333, 1340 (Fed Cir.

                                   22
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 23 of 29



2004). The clear implication of this contrasting description is

that the stated temperatures and pressures must be applied

during a substantial portion of the growth process.

     Plaintiffs respond that the word “maintain” means that

these temperature and pressure conditions must be achieved for

the entirety of the growth process, and not just a majority or

even substantially all of it. Plaintiffs note that both Claim 1

and Claim 12 begin with the transitional word “comprising,”

which at least one other court has read to imply that a

subsequent list of steps was not intended to be exhaustive. See

Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1366-68

(Fed. Cir. 2003). The Court agrees that the construction of this

term should not exclude brief introductory and concluding steps

that occur outside of the stated temperature and pressure

ranges. “Maintain,” therefore, is too restrictive of a word in

this context,11 and the Court will substitute the slightly

broader word “set.”

     For these reasons, the following constructions are adopted:

for the term in Claim 1, “growing single-crystal diamond ... on

the growth surface, which is set at a growth temperature and



11Plaintiffs raised this same argument above in the context of
the temperature gradient term. But there, as noted, the Court is
persuaded that the term “maintain” is appropriate because the
’078 Patent itself — as well as plaintiffs’ complaints in these
actions — use the word “maintain” in the relevant context.
                                   23
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 24 of 29



located in a deposition chamber with an atmosphere set at a

pressure of at least 130 torr”; and for the term in Claim 12,

“growing single-crystal diamond ... on the growth surface, which

is set at a temperature of 900–1400°C.”

  B. Claim Constructions for the ‘189 Patent

    1. “to improve the optical clarity of [a] CVD diamond”

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
plain and ordinary      This phrase is non-       This phrase is non-
meaning, that is,       limiting. In the          limiting. If
“to decrease the        alternative, plain        limiting, then the
opacity of CVD          and ordinary              phrase is
diamond”                meaning, that is,         indefinite.
                        “to make CVD diamond
                        appear more clear”

    The threshold (and definitive) dispute with respect to this

term is whether it is limiting. The Court agrees with defendants

that it is not. The contested phrase appears as part of Claim

1’s preamble, i.e., it describes the purpose or intended use of

the method, rather than a step of the method. The Federal

Circuit “ha[s] long ruled that ‘a preamble is not limiting where

a patentee defines a structurally complete invention in the

claim body and uses the preamble only to state a purpose or

intended use for the invention.’” Arctic Cat Inc. v. GEP Power

Prods., 919 F.3d 1320, 1328 (Fed. Cir. 2019) (quoting Catalina

Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.

Cir. 2002)) (internal quotation marks omitted). Application of



                                   24
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 25 of 29



this canon of construction would therefore suggest that the

instant term is not limiting.

    Plaintiffs respond that the phrase is limiting because it

provides the antecedent for the later use of the phrase “CVD

diamond” throughout the claim; reading the claim with the

preamble included therefore is ungrammatical. Pls.’ Rebuttal

Claim Construction Br. at 18, 20-cv-189 (JSR), ECF No. 37 (Apr.

17, 2020). But this is just a product of the particular wording

chosen by the drafter of the Patent; that is, the phrase could

have been defined outside of the preamble without affecting the

substance of the claim. See Am. Med. Sys. v. Biolitec, Inc., 618

F.3d 1354, 1359 (Fed. Cir. 2010) (“[T]he preamble has no

separate limiting effect if, for example, ‘the preamble merely

gives a descriptive name to the set of limitations in the body

of the claim that completely set forth the invention.’”)

(quoting IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d

1422, 1434 (Fed. Cir. 2000)). The Court accordingly finds

plaintiffs’ argument unpersuasive, and this term will not be

given limiting effect.

    2. “by raising the CVD diamond to a set temperature of at
       least 1500°C. and a pressure of at least 4.0 GPA outside
       of the diamond stable phase”

Plaintiffs’              PGD’s Construction       Fenix’s Construction
Construction
“by raising the CVD      [same as                 [same as
diamond to a set         plaintiffs’]             plaintiffs’]
temperature of at

                                   25
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 26 of 29



least 1500° C. and a
pressure of at least
4.0 gigapascals
(GPA), where the
temperature and the
pressure are
together outside of
the diamond stable
phase”

    The parties have stipulated to the above construction.

Although “the Court is not required to adopt a construction of a

term, even if the parties have stipulated to it,” Lam Research

Corp. v. Schunk Semiconductor, 65 F. Supp. 3d 863, 871 (N.D.

Cal. 2014) (emphasis and citation omitted), here the Court

agrees that a skilled artisan would give this term its

stipulated meaning.

    The phrase “diamond stable phase” refers to temperature-

pressure phase diagram of carbon, which appears at page 19 of

defendant PGD’s opening claim construction brief, 20-cv-189

(JSR), ECF No. 32 (Apr. 8, 2020). This diagram depicts that,

depending on the temperature and pressure that it is subject to,

elemental carbon will exist as either diamond, graphite, or a

liquid. The “diamond stable phase” is the set of temperatures

and pressures under which carbon exists as diamond. The chart

also depicts a boundary, the “diamond-graphite boundary,”

between the diamond stable phase and the graphite stable phase,

i.e., the temperatures and pressures under which carbon exists

as graphite.

                                   26
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 27 of 29



    What necessitates construction here derives from the fact

that the claim is poorly drafted. Read literally, the claim

would refer to CVD diamond subject to (1) a temperature over

1500°C and (2) a pressure of at least 4 gigapascals “outside the

diamond stable phase,” i.e., at least 4 gigapascals below the

diamond-graphite boundary for a given temperature.

    But that reading is nonsensical, both as a scientific

matter and from the context of the Patent. The temperatures and

pressures described in the Patent’s example, see ‘189 Patent at

3:16-4:8, are inconsistent with this literal reading but

consistent with the stipulated construction. A skilled artisan,

therefore, would read the claim in its context to have this

stipulated meaning, i.e., CVD diamond subject to (1) a

temperature over 1500 degrees C, (2) a pressure of at least 4

gigapascals, and (3) a temperature and pressure combination that

falls below the diamond-graphite boundary. The Court accordingly

adopts the parties’ construction.

  C. Claim Constructions for Both Patents

    1. “single-crystal diamond” (‘078) and “single crystal CVD
       diamond” (‘189)

Plaintiffs’             PGD’s Construction        Fenix’s Construction
Construction
plain and ordinary      plain and ordinary        plain and ordinary
meaning, that is, “a    meaning, that is, “a      meaning, that is, “a
stand alone diamond     stand alone diamond       stand alone diamond
[made by chemical       [made by chemical         [made by chemical
vapor deposition]       vapor deposition]         vapor deposition]
having a                having insubstantial

                                   27
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 28 of 29



substantially           non-monocrystalline       having insubstantial
single-crystal          growth”                   polycrystallinity”
structure”

    Finally, the parties seek construction of the term “single-

crystal diamond” in the ‘078 Patent and the equivalently-used

term “single crystal CVD diamond” in the ‘189 Patent. The

parties agree that a “single-crystal” diamond is a stand-alone

diamond that has a primarily single-crystal, as opposed to

polycrystalline, structure. They also agree that a diamond can

still be deemed single-crystal even if it contains small and

localized amounts of polycrystallinity or other impurities, such

as graphite, twinned diamond, or diamond-like carbon, in its

atomic structure. See ‘078 Patent at 13:66-14:1; see also id. at

1:38-40; 5:5-9; 13:25-27. But they disagree about how to

describe the amount of impurity that is acceptable.

    There is a small substantive difference between the

competing constructions, as plaintiffs’ construction appears

somewhat broader than defendants’. Many of plaintiffs’ arguments

in particular, however, focus not on the accuracy of these

constructions but on which descriptions a lay jury would most

readily understand. See Pls.’ Opening Claim Construction Br. at

21-23. The Court need not consider these arguments. A court’s

mandate in a Markman hearing is to give a patent’s terms the

meaning that a skilled artisan would accord to them, not a

meaning that a lay jury would find accessible. See Phillips, 415

                                   28
     Case 1:20-cv-00189-JSR Document 46 Filed 05/08/20 Page 29 of 29



F.3d at 1313. The Court is therefore unpersuaded by plaintiffs’

arguments that defendants’ constructions are confusingly worded.

    As to the substantive differences between the parties, the

Court agrees that plaintiffs’ construction is too broad. The

‘078 Patent in two places uses the term “substantially single-

crystal diamond,” ‘078 Patent at 16:64-65; 18:13-14, thereby

distinguishing that term from “single crystal diamond.”

Plaintiffs’ construction would include both, rendering the

distinction in the Patent meaningless.

    Between the two defendant groups’ constructions, PGD’s

correctly captures that polycrystalline diamond is not the only

type of non-single crystal growth. (It is not clear how Fenix’s

construction, for example, would categorize an otherwise-single

crystal diamond containing more than an insubstantial amount of

twinned diamond or diamond-like carbon.) For that reason, the

Court adopts PGD’s construction.

                              CONCLUSION

    For the foregoing reasons, defendants’ motions to dismiss

are denied in their entirety, and the Court adopts the claim

constructions stated above.

    SO ORDERED

Dated:    New York, NY                  _______________________
          May 8, 2020                   JED S. RAKOFF, U.S.D.J.




                                   29
